Citation Nr: 0314570	
Decision Date: 07/02/03    Archive Date: 07/10/03

DOCKET NO.  95-29 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to service connection for a left knee 
disorder.

2.	Entitlement to service connection for a right knee 
disorder.

3.	Entitlement to service connection for depression.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from January 1981 to 
July 1984.

This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Newark, New Jersey.  The veteran 
appealed a June 1995 rating action that denied his claim of 
entitlement to service connection for depression, a July 1996 
rating decision that denied entitlement to service connection 
for a right knee disorder, and a June 1998 decision that 
denied entitlement to service connection for a left knee 
disorder.

To briefly recount the complex procedural history of this 
case, in August 1998 the Board remanded the veteran's claims 
of entitlement to service connection for depression and a 
right knee disorder to the RO for further evidentiary 
development.  In November 1999, the Board denied service 
connection for a left knee disorder and depression, on the 
basis that the claims were not well-grounded.  At that time, 
the Board remanded his claim of entitlement to service 
connection for a right knee disorder to the RO for further 
evidentiary development, including a VA medical examination 
and opinion regarding aggravation of a right knee disorder.  

The veteran appealed the Board's November 1999 decision 
denying service connection for a left knee disorder and 
depression to the U.S. Court of Appeals for Veterans Claims 
(CAVC).  In that litigation, a Joint Motion for Remand and to 
Stay of Proceedings was filed by the VA General Counsel and 
the appellant, averring that remand was required due to the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 
2000).  In an Order of January 2001, the CAVC vacated that 
part of the Board's decision that denied the claims of 
entitlement to service connection for a left knee disorder 
and depression and remanded the matters, pursuant to the 
Joint Motion.  As set forth in detail below, the VCAA 
substantially amended existing law regarding the requirement 
of a well-grounded claim and the notice and assistance to be 
afforded claimants for veteran's benefits.  A copy of the 
CAVC's Order in this matter has been placed in the claims 
file.  

In July 2001, the Board remanded the veteran's claims of 
entitlement to service connection for a left knee disorder 
and depression to the RO for further evidentiary development, 
including VA medical examinations regarding the etiology of 
any left knee disorder and depression which might be found to 
exist.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the following 
additional evidentiary development was needed prior to final 
appellate consideration of his claims, as set out in an 
internal development memorandum: 

Make arrangements with the appropriate VA 
medical facility (VA Medical Center in East 
Orange, New Jersey) and refer the claims 
folders to the physician who conducted the 
August 2002 VA orthopedic examination, if 
available.  After reviewing the claims 
folders, the physician should proffer the 
opinions requested below. (If, and only if, 
this physician is unavailable, make 
arrangements to provide the veteran with 
another VA orthopedic examination.  All 
indicated studies should be performed and all 
findings should be set forth in detail.)  The 
examiner is requested to review the claims 
folders in detail, including the pre and post 
service medical records, and should state 
whether the claims folders have been 
reviewed.  The examiner should render an 
opinion as to whether it is at least as 
likely as not (50 percent probability) that 
any moderate varus deformity of the right 
knee, including osteoarthritis, found to be 
present pre-existed the veteran's entry into 
service and, if so, was there an increase in 
disability, beyond the natural progress of 
the disorder, due to injury during a period 
of military duty?  

However, on May 1, 2003, just prior to the Board's 
determination as to whether all the requested evidence had 
been obtained and its consideration of the claim on appeal, 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) invalidated the new duty-to-assist 
regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, ___ F.3d ___, Nos. 02-7304, 
-7305, -7316 (May 1, 2003).  That decision emphasized the 
Board's status as "primarily an appellate tribunal," and 
held that 38 C.F.R. § 19.9(a)(2) is invalid because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
AOJ for initial consideration and without having to obtain 
the appellant's waiver.  The Federal Circuit further held 
that 38 C.F.R. § 19.9(a)(2)(ii) is invalid because, in 
providing only 30 days for an appellant to respond to a 
notice from the Board that information or evidence is needed 
from the appellant, it violates the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.  Thus, in light of this new judicial 
precedent, the Board is compelled to remand the veteran's 
case to the RO for review as to whether all the essential 
evidence needed to consider his claims has been obtained, and 
for issuance of a supplemental statement of the case (SSOC) 
regarding all evidence received since the October 2002 SSOC.

The Board notes that in an August 2001 letter to the veteran, 
the VARO advised him of the Veterans Claims Assistance Act of 
2000 and its effect on his claims, and that the October 2002 
SSOC included the new duty-to-assist regulations codified at 
38 C.F.R. § 3.102, 3.159 (2002).  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 
370, 373-74 (2002); Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOPGCPREC 16-92 (July 24, 1992) (published at 57 Fed. Reg. 
49,747 (1992)).  The veteran responded in support of his 
claims, most recently in a lengthy letter received at the 
Board in April 2003.

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.  The RO should review the claims file and 
the Board's requested development action, to 
ensure that all necessary evidentiary 
development is completed regarding the 
veteran's claims.

2.  Then, the RO should review the claims 
file and ensure that all notification and 
development action required by the Veterans 
Claims Assistance Act of 2000 (VCAA), Public 
Law No. 106-175 (2000) (now codified at 
38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)) 
is completed.  In particular, the RO should 
ensure that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (codified as 
amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
and 5107) are fully complied with and 
satisfied, including VA re-examination if 
warranted.

3.  After the RO undertakes review of the 
issues, to include any additional evidentiary 
development and readjudication, the appellant 
and the appellant's representative should be 
provided with a supplemental statement of the 
case (SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and regulations 
considered pertinent to the issues currently 
on appeal since October 2002 SSOC.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




__________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


